Opinion of the Court
ROBERT E. Quinn, Chief Judge:
A general court-martial convicted the accused of several violations of the Uniform Code of Military Justice, and adjudged a sentence which included a dishonorable discharge and confinement at hard labor for four years. A board of review affirmed the conviction, but modified the sentence by reducing the period of confinement to two years. We granted review to consider two questions of law raised by the record of trial.
The first question is whether the court-martial could try the accused for some of the offenses charged, which were allegedly committed during a previous enlistment. While serving in Germany, the accused’s term of enlistment expired on June 12, 1958. He was honorably discharged. The next day he re-enlisted to fill his own vacancy. In the interim between discharge and re-enlistment, the accused remained in the Government quarters and retained post exchange and other privileges of military personnel “since it was his intention to reenlist.” On April 8, 1959, the accused was served with a charge sheet setting out two charges. The first contained a single specification alleging that on February 13, 1958, the accused made a false official statement, in violation of Article 107 of the Uniform Code of Military Justice, 10 USC § 907 (Charge I and its specification). Seven specifications were laid under Charge II. Five of these alleged the commission of an offense on a date previous to the accused’s discharge and re-enlistment.1 At trial, defense counsel moved to dismiss four of the specifications and to amend the fifth on the ground that prosecution was barred by reason of the intervening discharge.2 The motion was denied. In our opinion, the-ruling was erroneous.
During our last term we decided United States v Martin, 10 USCMA 636, 28 CMR 202. Although it differed on its specific application in that case, a majority of the-Court agreed that Article 3 (a) of the Uniform Code-of Military Justice, 10 USC § 803, was-intended by Congress to confer upon the military the power to prosecute an accused after re-enlistment for an offense committed before discharge, which the Supreme Court of the United States had found to be lacking in Hirshberg v Cooke, 336 US 210, 93 L ed 621, 69 S Ct 530. See also dissent of Chief Judge Quinn in United States v Solinsky, 2 USCMA 153, 7 CMR 29. The interval of time between discharge and re-enlistment is not controlling. Nor is it important that the accused occupied Government quarters and was accorded the same privileges as persons in the armed forces. Kinsella v Singleton, 361 US 234, 4 L ed 2d 268, 80 S Ct 297; McElroy v Guagliardo, 361 US. 281, 4 L ed 2d 282, 80 S Ct 305. What is important is that the offense be one which Congress intended to be prosecutable, notwithstanding the intervening-discharge. See United States v Gallagher, 7 USCMA 506, 22 CMR 296, opinions by Chief Judge Quinn and Judge Ferguson. The offenses Congress had in mind were those which could be considered “major” offenses.. Hearings before House Armed Services', Committee, 81st Congress, 1st Session,, on H. R. 2498, page 881. Its views, were formalized in the Article 3 (a) requirement that the prior enlistment of*603■fense be one “punishable by confinement for five years or more.” Charge 1 and its specification and specifications 3, 4, and 5 of Charge II, all of which were committed in the previous enlistment, are not so punishable. See United States v Wysong, 9 USCMA 249, 26 CMR 29. As a result, no prosecution lies for those offenses.
As previously noted, specification 1 of Charge II alleges several acts of .adultery during the period from September 1957 to November 1958. At trial, defense counsel moved to amend the specification by deleting reference to “September 1957” and inserting in lieu thereof July 1958, the month of the .accused’s re-enlistment. Implicit in the motion is an assumption that each act ■of adultery is a separate and distinct ■offense. That assumption raises the •question of whether two or more offenses were joined in the same specification; at the same time, it effectively bars application of the no-prosecution rule since some of the acts occurred after re-enlistment. Whether the assumption is valid need not give us pause. In our opinion, where acts of adultery are continued from one period of enlistment into another, prosecution will lie for those acts performed during the latter enlistment without regard to the fact of an intervening discharge. The situation is generally analogous to that relating to the statute of limitations. It is the general rule as regards acts of a continuous nature that the statute of limitations bars proceedings on those as to which the statute has run, but there is no relation back to the date of the first act so as to bar proceedings on those acts committed within the period of limitations. United States v Fisher, 112 F Supp 233 (WD Ky) (1953); Longton v Stedman, 196 Mich 543, 162 NW 947. There may be exceptions to the general rule, but these depend upon special circumstances which are not alleged in the specification nor stated in the defense motion. Coyne v Coyne, 297 NY 927, 79 NE2d 748; Oro Fina Consolidated Mines v United States, 92 F Supp 1016 (Ct Cl) (1950), cert den 341 US 948, 95 L ed 1371, 71 S Ct 1015. We conclude, therefore, that the motion to amend the specification should have been granted. Since it was not, we are obliged to consider whether the evidence shows an act of adultery subsequent to June 12, 1958. In a parenthetical note, appellate defense counsel suggest that the evidence is insufficient. We have examined the record of trial and are satisfied that there is ample evidence to support the findings of guilty of an act of adultery during the accused’s current enlistment.
It was established that the accused was married at all times important to the issue. In August 1958, accompanied by Erika, a woman not his wife, the accused appeared at the apartment of Kidder, one of his subordinates. Erika had previously been seen on a number of occasions going with the accused to a back room in the military police billets after midnight and remaining there with the accused for two or three hours. On the accused’s order, Kidder and his wife left the accused and his companion alone in the apartment. When Kidder returned several hours later he had “to wait outside” the apartment door because the accused told him he could not be disturbed. Substantially similar incidents occurred at times subsequent to the August incident. Early in 1959, the accused told another witness that Erika was pregnant and that she was going to have his child. From these circumstances the court-martial could reasonably infer that the accused and Erika had sexual relations during the times they occupied Kidder’s apartment. See Fleck v Fleck, 6 Misc 2d 202, 163 NYS2d 218; Moller v Moller, 115 NY 466, 22 NE 169. Consequently, to the extent that the specification alleges, and the evidence shows, acts of adultery during the accused’s present enlistment, specification 1, Charge II, is legally sufficient and the findings of guilty are amply supported by the evidence.
The accused’s second claim of error concerns the sufficiency of specification 7, Charge II, to allege the offense of *604communicating a threat. In part, the specification reads as follows:
. . wrongfully communicate to Sergeant Cecil W. Caballero a threat to injure the Sergeant Caballero very badly by falsely accusing him of having committed unspecified offenses and by threatening to get persons to make false statements against him, in the event the said Sergeant Caballero should say anything unfavorable concerning the said Sergeant Frayer in an impending investigation, or words to those effects.”
The specification is attacked on several grounds. First, it is contended that the offense of communicating a threat is limited to a threat of physical violence. We noted the problem in United States v Jenkins, 9 USCMA 381, 26 CMR 161.
In a number of eases in which we have considered the offense of communicating a threat, we defined a threat as “an avowed present determination or intent to injure presently or in the future.” United States v Sturmer, 1 USCMA 17, 1 CMR 17; United States v Holiday, 4 USCMA 454, 16 CMR 28. The crucial word in the definition is “injure.” In a dictionary sense that word is very comprehensive. As defined in Webster’s New International Dictionary, 2d ed, it includes harm or damage to the person; to goods and reputation; and pain to the sensibilities or the feelings. For present purposes, we need not consider whether a threat to injure a person’s feelings is included within the scope of the military offense. Suffice it to say that a threat to damage wrongfully the reputation or character of a person in the armed forces has substantially the same tendency to stir up conflict and disrupt good order and discipline as a threat to injure physically. While it is true that United States v Metzdorf, 252 Fed 933 (D Mont) (1918), which we relied upon in our original examination of the elements and nature of the offense, speaks of a “threat to kill or to inflict bodily harm,” the case does not stand in the way of a conclusion that a threat includes injury to property as well as to the person. The Metzdorf prosecution was based upon a statute which specifically defined the offense in terms of a “threat to take the life of or to inflict bodily harm upon” the President of the United States. Of interest to us, was the broader definition of a threat to which the ease referred. See United States v Sturmer, supra; United States v Holiday, supra. Frequently, the degree of harm is greater in a case of injury to personal reputation, which is a kind of property, than an injury to the person. We are reminded in the Old Testament that “a good name is rather to he chosen that great riches.” Proverbs 22:1. Cervantes tells us in Don Quixote that “a good name is better than riches.” Modern Library ed, Part II, Book III, page 668. In the present case, for example, the accused threatened to despoil the good reputation of a sergeant. False accusation could easily cost the victim his noncommis-sioned officer grade and debase him in the eyes of his subordinates. Even serious physical injury could have much less lasting effect than harm to the victim of the kind in question.
Approaching the specification from another point of view, appellate defense counsel contend that, in essence, it alleges the offense of extortion, in violation of Article 127 of the Uniform Code, 10 USC § 927. Although the punishment for the two offenses is the same, changing the designation of the charge accords the accused the opportunity to challenge the validity of the instructions on the ground they do not comprehend all of the elements of the extortion offense. The argument is a refinement of that urged upon us in United States v Holiday, supra. Our holding in that case provides sufficient reason to reject the argument here. We there said:
“For the foregoing reasons, Articles 89, 91, 117, 127, and 128, supra, were not designed by Congress to deal with the type of accusation before us here. Therefore, such cases as United States v Norris [2 USCMA *605236, 8 CMR 36], and United States v Johnson [3 USCMA 174, 11 CMR 174], . . . are hardly applicable. Since communicating a threat is not otherwise provided for in the Uniform Code, it is properly alleged as a violation of Article 134, supra.”
The findings of guilty of Charge I and its specification, and specifications 3, 4, and 5 of Charge II are set aside and those charges are dismissed. The sentence is set aside and the record of trial is returned to the Judge Advocate General of the Army for submission to the board of review for reassessment thereof on the basis of the remaining approved findings of guilty.

 A motion for a finding of not guilty was granted as to one, and the court-martial acquitted the accused of another, of these specifications.


 The last mentioned specification alleged that on “several occasions” during the period “from about September 1957 to about November 1958,” the accused committed adultery. Defense counsel contended the specification had to be amended to allege a date after the accused’s re-enlistment.